Name: Commission Regulation (EEC) No 3061/84 of 31 October 1984 laying down detailed rules for the application of the system of production aid for olive oil
 Type: Regulation
 Subject Matter: technology and technical regulations;  agricultural structures and production;  processed agricultural produce;  economic policy
 Date Published: nan

 No L 288/52 Official Journal of the European Communities 1 . 11 . 84 COMMISSION REGULATION (EEC) No 3061/84 of 31 October 1984 laying down detailed rules for the application of the system of production aid for olive oil and the conditions for the approval of mills should be laid down ; Whereas the checks referred to in Article 14 (3) and (4) of Regulation (EEC) No 2261 /84 must cover a percen ­ tage which provides sufficient guarantees for the proper functioning of the aid system, account being taken of the scope for checks in the Member States concerned ; Whereas, under Article 10 of Regulation (EEC) No 2261 /84, associations of producer organizations must verify, by a sampling procedure, the checks carried out by each producer organization ; whereas such verifica ­ tion must cover a sufficiently representative number of olive growers, account being taken of the guarantees provided by the organization as regards checks ; Whereas Article 11 of Regulation (EEC) No 2261 /84 lays down general rules on the financing of expendi ­ ture by producer organizations and associations thereof on activities for which they are responsible under the legislation on production aid ; whereas, consequently, detailed rules should be laid down for such financing, account being taken of the foreseeable expenses of such organizations ; whereas, however, given the special features of production structures in certain Member States, provision should be made for special arrangements in cases where the sums allocated for such financing are insufficient ; Whereas, to ensure a harmonious changeover from the system currently in force to that introduced by Regula ­ tion (EEC) No 2261 /84, certain transitional rules should be laid down for the first year of implementa ­ tion ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2260/84 (2), and in particular Article 5 (5) thereof, Whereas Article 14 of Council Regulation (EEC) No 2261 /84 (3) requires each producer Member State to introduce a system of checks to ensure that the product in respect of which aid is requested is eligible for such aid ; whereas, therefore, the crop declarations and aid applications to be submitted by the parties concerned must include the particulars necessary for the performance of such checks ; whereas, to the same end, certain obligations should be placed on olive growers and on producer organizations and associa ­ tions thereof ; Whereas the checks referred to in Article 6 ( 1 ) of Regulation (EEC) No 2261 /84 must cover a suffici ­ ently representative number of the crop declarations made by olive growers who are members of producer organizations ; Whereas the aid to be granted to olive growers who are not members of a producer organization and to olive growers whose average production is less than 100 kilograms of oil must be calculated on the basis of standard oil yields and oil yields from the olive trees concerned ; whereas recourse to standard yields is also necessary to determine the aid payable to olive growers who are members of an organization if the olives which they have produced are sold to a customer other than an approved mill ; whereas, therefore, it is neces ­ sary that the yields to be taken into consideration should be fixed for production zones with specific characteristics ; Whereas, to facilitate the fixing of yields, persons designated by the Commission should be involved in the preparatory work ; Whereas, to ensure that the system of aid functions properly, the minimum particulars which must be included in the stock accounts of each approved mill HAS ADOPTED THIS REGULATION : Article 1 1 . Subject to the provisions of the second indent of paragraph 3, the crop declarations referred to in Article 3 ( 1 ) and (2) of Regulation (EEC) No 2261 /84 shall be lodged not later than 30 November of each marketing year. (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 208, 3 . 8 . 1984, p . 1 . 0 OJ No L 208 , 3 . 8 . 1984, p . 3 . 1 . 11 . 84 Official Journal of the European Communities No L 288/53  where the olives have been pressed on the appli ­ cant's behalf, the certificates issued by the mill to attest that the olives have been processed into oil,  where the olives have been sold, the name and address of the purchaser, together with a copy of the sales invoice or any equivalent document. 5 . Where some of the olives have been used for purposes other than the production of olive oil, the aid shall be paid in proportion to the olives intended for the production of olive oil . Article 2 For the purposes of verifying compliance with the condition laid down in Article 4 (2) of Regulation (EEC) No 2261 /84, producer organizations , shall require their members to provide copies of the title deeds or contracts or other documents on the basis of which they exploit their olive groves. These copies shall be annexed to the producer organization's register of members. For the 1984/85 marketing year, however, olive growers may submit to their organization, pro ­ visionally and in lieu of title deeds, a declaration certi ­ fying that they are the owners of the olive groves which they exploit. In such cases the title deeds must be submitted not later than 31 October 1985. For the 1984/85 marketing year, however, the declara ­ tion referred to in the said Article 3 ( 1 ) must be submitted not later than the time of the submission of the aid application. 2. The first crop declaration submitted by an olive grower shall include the following : (a) the surname, forenames and address of the olive grower ; (b) the location of the holding(s); (c) the land register reference number of the holding(s) or, where no land register is kept, a full description of the holding ; (d) for each holding a list of the olive-growing plots, stating in respect of each plot the area under olives, the type of olive-growing practiced, the number of olive trees producing olives for the manufacture of oil and the varieties thereof ; (e) the total number of oil-yielding olive trees in production ; (f) a declaration stating that the areas under olives as specified in the crop declaration are eligible for production aid within the meaning of Article 5 (2) of Regulation No 136/66/EEC and Council Regu ­ lation (EEC) No 1590/83 ('). Where the particulars referred to in (b) to (e) have already been supplied for the purposes of drawing up the register of olive cultivation in accordance with Council Regulation (EEC) No 1 54/75 (2), the crop declaration shall simply contain a reference to the declaration made for the purpose of that register, together with particulars of any changes which have occurred since the latter declaration. 3 . When subsequent declarations are made :  if there is some change in the particulars contained in the olive grower's first crop declaration, the crop declaration must specify the changes which have occurred,  if there is no change in the particulars contained in the olive grower's first crop declaration, the crop declaration may be lodged, in the case of producers belonging to an organization, not later than the time of the lodging of the aid application and, in the case of producers not belonging to an organiza ­ tion, not later than the time of the lodging of the particulars referred to in paragraph 4 and may simply consist of a statement to the effect that there has been no change since the first declara ­ tion . 4. Declarations lodged by olive growers who are not members of a producer organization shall be treated as aid applications if they are supplemented by the follo ­ wing, not later than 31 July of each marketing year :  the declaration referred to in Article 3 (6) of Regu ­ lation (EEC) No 2261 /84, Article 3 Without prejudice to the other conditions laid down in Article 20c of Regulation No 1 36/66/EEC, in chap ­ ters 3 and 4 of Regulation (EEC) No 2261 /84 and in this Regulation, a producer organization or an associa ­ tion of producer organizations may not be recognized unless it has given an undertaking :  that it will have the appropriate administrative structure for the performance of the tasks with which it is entrusted,  that it will have the qualified staff necessary for the performance of such tasks,  that it will draw up a monthly report on its activi ­ ties and keep accounts relating to its management activities . Recognition must be withdrawn if any of the above conditions are not satisfied. Article 4 1 . Not later than 31 December of each marketing year, producer organizations or, where appropriate, associations thereof shall submit to the Member State concerned their members' crop declarations or any amendments to such declarations. (') OJ No L 163, 22. 6 . 1983, p. 39 . O OJ No L 19, 24. 1 . 1975, p. 1 . X No L 288/54 Official Journal of the European Communities 1 . 11 . 84 Article 6 1 . For the purposes of checks pursuant to the first indent of Article 8 (1 ) of Regulation (EEC) No 2261 /84, producer organizations shall take into consi ­ deration the olive yields and oil yields fixed in accor ­ dance with Article 18 of the said Regulation for the zone which is the location of the holding or holdings from which the olives used have originated, together - with any other relevant information including that referred to in the second subparagraph of Article 12 4 ­ For the 1984/85 marketing year, however, the said crop declarations must be submitted not later than 31 October. 2 . The checks referred to in the second indent of Article 6 ( 1 ) of Regulation (EEC) No 2261 /84 shall cover 5 % of the crop declarations submitted by each organization . However, for the 1984/85 marketing year the percentage of the declarations to be checked shall be 3 % . Such checks must, as a first priority, cover those crop declarations where the number of olive trees per hectare is higher than the average for the production zone in question . Producer organizations shall prepare a detailed report on each of the checks carried out and forward a copy thereof as soon as possible to the Member State concerned. Article 5 1 . The application for aid to be submitted by each olive grower shall inblude at least the following : (a) the surname, forenames and address of the olive grower ; (b) the quantity of virgin oil produced ; (c) the location of the holdings on which the olives were harvested, together with a reference to the crop declaration ; (d) the approved mill(s) at which the oil was produced, together with particulars for each mill of the quan ­ tity of olives used and the quantity of oil produced. The said application must be accompaned by a decla ­ ration from the mill , the form and content of which shall be decided by the Member States, to corroborate the particulars referred to under (d). 2. In the case of olive growers who have sold their olives, the aid application must include, in addition to the particulars referred to in paragraph 1 (a) and (c) : (a) the surname, forenames and address of the purchaser ; (b) a copy of the invoice for the sale of the olives or any equivalent document. 3 . Aid applications shall be submitted by olive growers not later than 31 July of each marketing year :  to the producer organization in the case of olive growers who are members of an organization,  to the competent authorities of the Member State concerned in the case of olive growers who are not members of a producer organization . 4. Producer organizations or, where appropriate, associations thereof shall submit the aid applications for the current marketing year not later than 31 October of each marketing year. 2. Producer organizations shall forward the files on their members as soon as possible to the competent authorities in the Member State concerned in the cases specified in Article 8 (2) cf Regulation (EEC) No 2261 /84. 3 . For the purposes of applying the second indent of Article 12 (2) of Regulation (EEC) No 2261 /84, olive growers must submit an application for an advance at the same time as the aid application referred to in Article 5. Producer organizations, having verified the contents of the aid application and before carrying out the check specified in the first indent of Article 8 ( 1 ) of the abovementioned Regulation, shall forward the applica ­ tion for an advance to the competent authorities of the Member State concerned. Article 7 1 . The producer organizations which make up an association must represent at least one-third of the economic regions referred to in Article 4 (3) of Regula ­ tion (EEC) No 2261 /84. 2. The verification provided for in the first indent of Article 10 of Regulation (EEC) No 2261 /84 shall cover 5 % of the checks carried out by the producer organizations of which the association is composed. Unions shall prepare a detailed report on each of the checks carried out and forward a copy thereof as soon as possible to the Member State concerned. Article 8 1 . For the 1984/85 marketing year and within the limits of the aid retained in each Member State under Article 20d of Regulation No 136/64/EEC : (a) the sum referred to in Article 11 ( 1 ) (a) of Regula ­ tion (EEC) No 2261 /84 shall be 2 ECU per member of the producer organizations of which each association is composed ; (b) for each check on crop declarations in accordance with the second indent of Article 6 ( 1 ) of Regula ­ tion (EEC) No 2261 /84, producer organizations shall receive the sum of 80 ECU ; in cases where the check covers olive-growing areas exceeding 3, 10 or 30 hectares, this sum shall be increased by 50, 1 00 or 1 50 ECU respectively ; 1 . 11 . 84 Official Journal of the European Communities No L 288/55  a description of the technical equipment installed or operating at the mill , stating the type, make, model and hourly capacity of each unit. The mill must also issue to olive growers the certifi ­ cate referred to in Article 5 ( 1 ). 2. The standardized daily stock records referred to in Article 13 ( 1 ) (d) of Regulation (EEC) No 2261 /84 must show : (a) the quantities of olives entering the mill , batch by batch, stating the producer and the owner of each batch ; (b) the quantities of olives pressed ; (c) the quantities of oil obtained ; (d) the quantities of olive residues obtained ; (e) the quantities of oil leaving the mill, batch by batch, stating the consignee ; (f) the quantities of olive residues leaving the mill, batch by batch, stating the consignee. 3 . Where the mill sells the oil and/or olive residues obtained, the sales invoice for each batch must be presented at the request of the authorities checking the stock record. 4. To have a mill approved under special control arrangements pursuant to Article 13 (6) of Regulation (EEC) No 2261 /84, the Member State concerned shall submit a reasoned request to the Commission speci ­ fying the type of control which it undertakes to exer ­ cise over the mill in question . The Commission shall decide within 30 days whether such approval may be granted and shall notify the Member State concerned of its decision . (c) the balance of the aid retained referred to in Article 20d of Regulation No 136/66/EEC shall be distributed among the producer organizations on the basis of the aid applications examined by the said organizations. Without prejudice to Article 11 (3) of Regulation (EEC) No 2261 /84, in cases where an association, having discharged all its responsibilities under Community rules, has not used the entire sum raised by the financing arrangement referred to in (a), it must distribute the balance among the producer organiza ­ tions of which it is composed, on the basis of the membership of such organizations. 2. For subsequent marketing years, the sums referred to in paragraph 1 (a) and (b) shall be fixed before the beginning of each marketing year, on the basis of forecasts of the overall sum to be shared out and acquired experience, in accordance with the procedure referred to in Article 38 of Regulation No 136/66/EEC. 3. However, in cases where the amount raised by the retention of aid pursuant to Article 20d ( 1 ) does not allow the amounts resulting from the application of paragraph 1 (a) and (b) to be granted to producer organizations and associations thereof, the Member States concerned may contribute towards the payment of certain expenditure arising from the checks carried out by such bodies. In such cases, Member States may grant to producer organizations and associations thereof amounts which differ from those specified in paragraph 1 (a) and (b), but in no circumstances may the latter amounts be exceeded. 4. The advance referred to in Article 1 1 (4) of Regu ­ lation (EEC) No 2261 /84 must not exceed :  in the case of associations, 80 % of the sum resul ­ ting from the application of paragraph 1 (a),  in the case of organizations, 80 % of the sum obtained by multiplying the amount to be paid for each check by the number of checks envisaged by each organization on the basis of its membership figures in application of Article 4 (2). Article 10 1 . The checks referred- to in Article 14 (3).of Regu ­ lation (EEC) No 2261 /84 shall cover at least 5 % of the approved mills . However for the marketing year 1984/85 the checks shall cover at least 3 % of the approved mills . 2 . The checks referred to in Article 14 (4) of Regu ­ lation (EEC) No 2261 /84 shall cover at least 5 % of the olive growers who are not members of a producer organization. Article 11 1 . Producer Member States shall draw up the computerized files referred to in Article 16 of Regula ­ tion (EEC) No 2261 /84 not later than 31 October 1985. The Member States shall enter in the files the data contained in the register of olive cultivation, as soon as such data become available. Article 9 1 . For the purposes of the approval of mills, the information referred to in Article 13 ( 1 ) (a) of Regula ­ tion (EEC) No 2261 /84 must include the following :  the storage capacity for oils,  the actual pressing capacity per eight-hour working day, No L 288/56 Official Journal of the European Communities 1 . 11 . 84 of the harvest, the olive-oil yield of each production zone. For the purposes of establishing olive yields, Member States shall determine, at least for the largest produc ­ tion zones and at the beginning of the marketing year, the olive yields from trees representative of production conditions in the zone. 5. Persons designated by the Commission shall be involved in the determination of the ab.ovementioned data. 2. Once the said files have been drawn up, producer Member States shall enter therein the data concerning each marketing year as listed in Article 16 of Regula ­ tion (EEC) No 2261 /84, as soon as such data become available . 3 . Not later than 31 December 1985, the Member States shall enter in the computerized files all the available data concerning the 1982/83 and 1983/84 marketing years. The data must include at least the following information for each producer :  the quantity in respect of which aid has been applied for,  the quantity in respect of which entitlement to aid has been recognized. 4. Before 1 November 1984, producer Member States shall, in order to ensure compliance with Article 5 (2) of Regulation No 136/66/EEC and with Regula ­ tion (EEC) No 1590/83, enter in the computerized files the data contained in the declaration referred to in Article 1 of Regulation (EEC) No 1590/83 or rela ­ ting to the olive plantation restructuring projects referred to in Article 2 of the same Regulation . Article 13 The quantity of olive residue oil qualifying for aid shall be equal to 8 % of the quantity of virgin olive oil produced from the olives from which the residues have come and in respect of which entitlement to aid has been recognized in accordance with Article 2 (4) of Regulation (EEC) No 2261 /84. Article 14 Producer Member States shall take all necessary steps to ensure that recognized producer organizations within the meaning of Council Regulation (EEC) No 2958/82 (') fulfil all their obligations relating to the system of production aid referred to in the said Regu ­ lation . Article 12 1 . - For the purposes of fixing the olive yields and oil yields referred to in Article 18 of Regulation (EEC) No 2261 /84, producer Member States shall supply the Commission with data on homogeneous production zones, taking account of :  the geographical location and the agronomic characteristics of the terrain,  the predominant varieties, the most common type of shape pruning and the age of the olive trees. 2. For each production zone, the data shall include at least the following : (a) the geographical limits of the zone ; (b) the estimated area under olives ; (c) the estimated average number of olive trees per hectare of land used for olive growing ; (d) the average olive production per tree ; (e) the average oil production per 100 kilograms of olives. 3 . For each production zone, the data referred to in paragraphs 1 and 2 must be accompanied by a report on production conditions in the zone during the marketing year. 4 . For the purposes of establishing oil yields, producer Member States shall determine, at mills equipped in various ways and representative of press ­ ing capacity in the zone in question at various stages Article 15 For the 1984/85 marketing year, .producer Member States may derogate from the provisions of :  Article 1 (2) (f),  Article 9 ( 1 ) and (2) (e) and (f). Article 16 Producer Member States shall take all necessary measures to inform olive growers of the penalties which they lay down pursuant to Community rules for any crop declaration or aid application which does not correspond to the truth. Producer Member States shall inform the Commission without delay of the provisions adopted pursuant to this Regulation . Article 17 This Regulation shall enter into force on 1 November 1984. (') OJ No L 309, 5. 11 . 1982, p. 28 . 1 . 11 . 84 Official Journal of the European Communities No L 288/57 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1984. For the Commission Poul DALSAGER Member of the Commission